Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The errors assigned are technical exceptions, not sustained by the record, or the appellants cannot avail themselves of them—such as the alleged irregularity in Wilson’s mortgage. Wilson, it seems, set up his mortgage and prayed a sale of the property, and moved for judgment upon the findings. We think he cannot now object to the foreclosure of the mortgage as prayed for.
We see no substantial error in the decree.
It is affirmed.